Per Curiam.
— This cause comes on for hearing upon a motion to dismiss the appeal taken here for review of an order of the Circuit Court of Broward County validating *276an issue of $19,000 of bonds by the appellee, Drainage District. Since the appeal was taken the legislature, by an Act approved June 9, 1919, has enacted a curative and validating statute by which all irregularities and defects in all proceedings leading up to the said issue of bonds have been cured and validated and said issue of bonds ratified, approved and confirmed in all respects. On the authority, therefore, of Cranor v. Board of County Commissioners of Volusia County, 54 Fla. 526, the said order appealed from in said cause is hereby affirmed at the cost of the appellants.
All concur.